Citation Nr: 1103104	
Decision Date: 01/25/11    Archive Date: 02/01/11

DOCKET NO.  08-19 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for irritable bowel 
syndrome, to include as a qualifying chronic disability under 38 
C.F.R. § 3.317 (2010).

2.  Entitlement to service connection for a headache disorder, to 
include as a qualifying chronic disability under 38 C.F.R. § 
3.317.

3.  Entitlement to service connection for joint pain disorder, to 
include as a qualifying chronic disability under 38 C.F.R. § 
3.317.

4.  Entitlement to service connection for recurrent sinus 
infections, to include as a qualifying chronic disability under 
38 C.F.R. § 3.317.

5.  Entitlement to service connection for a memory loss disorder, 
to include as a qualifying chronic disability under 38 C.F.R. § 
3.317.

6.  Entitlement to service connection for a weight gain disorder, 
to include as a qualifying chronic disability under 38 C.F.R. § 
3.317.

7.  Entitlement to service connection for a fatigue disorder, to 
include as a qualifying chronic disability under 38 C.F.R. § 
3.317.

8.  Entitlement to service connection for a recurrent kidney 
stone disorder, to include as a qualifying chronic disability 
under 38 C.F.R. § 3.317.

9.  Entitlement to service connection for a muscle pain disorder, 
to include as a qualifying chronic disability under 38 C.F.R. § 
3.317.

10.  Entitlement to service connection for an ulcer disorder, to 
include as a qualifying chronic disability under 38 C.F.R. § 
3.317.

11.  Entitlement to service connection for gastrointestinal 
disorder, to include as a qualifying chronic disability under 38 
C.F.R. § 3.317.

12.  Entitlement to service connection for a skin disorder, to 
include as a qualifying chronic disability under 38 C.F.R. § 
3.317.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and associate


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran served on active duty from September 27, 1988, to 
December 29, 1988; and from January 16, 1991, to March 30, 1991, 
in support of Operation Desert Shield/Storm.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2006 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO), in Houston, 
Texas, which denied the benefits sought on appeal.

In May 2010, the Veteran testified before the undersigned at a 
Travel Board hearing at the RO.  At that time, the parties to the 
hearing clarified that a separately appealed claim-denied in the 
November 2006 rating decision-for service connection for "Gulf 
War syndrome (unspecified)" was not actually a claim on appeal, 
as this was instead, the inherent basis of the claims for service 
connection for all of the claimed disorders listed in the issues 
above on page one.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claims so that he is afforded every possible 
consideration.  VA has a duty to make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(c), (d) (2010).


The Veteran asserts entitlement to service connection for the 12 
claimed disorders listed on page one above primarily on the basis 
that each one is a qualifying chronic disability under 38 C.F.R. 
§ 3.317.

Under 38 C.F.R. § 3.317, service connection may be established 
for a Persian Gulf Veteran who exhibits objective indications of 
chronic disability resulting from undiagnosed illness that became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a degree 
of 10 percent or more not later than September 30, 2011, and 
which by history, physical examination, and laboratory tests 
cannot be attributed to any known clinical diagnosis.  38 
U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).

Notably, entitlement to the presumption of service connection 
allowed under those provisions entails meeting several 
requirements detailed in 38 C.F.R. § 3.317.  Among those 
requirements is one that the Veteran be a "Persian Gulf 
Veteran", which is defined as a Veteran who served on active 
military, naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War.  38 C.F.R. § 3.317(d)(1).  
Under 38 C.F.R. § 3.317(d)(2), the Southwest Asia theater of 
operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone 
between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab 
Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian 
Gulf, the Arabian Sea, the Red Sea, and the airspace above these 
locations.  38 C.F.R. § 3.317(d)(2).  

Thus, as a threshold matter, entitlement to service connection 
for a condition under the presumption provided under 38 C.F.R. § 
3.317 requires the Veteran to have had active service within the 
geographic area of the Southwest Asia theater of operations as 
defined above during the Persian Gulf War.

The Veteran has provided somewhat inconsistent information with 
respect to duty stations to which he was assigned while serving 
during the Persian Gulf War. During an August 2006 VA examination 
(for Gulf War Guidelines), the Veteran stated only that he had 
served in Saudi Arabia for three months from January to March 
1991 with an amphibious construction battalion.  During an August 
2006 VA examination for mental disorders the Veteran reported 
only that during Desert Storm he was called up and served all 
over the area on his ship, reporting one Scud attack that did not 
hit his ship.  During a May 2010 Travel Board hearing, the 
Veteran testified that he was on a ship just about the entire 
time he served during the Persian Gulf War period of active 
service, but also landed and spent two days in the United Arab 
Emirates, and went to different ports before flying out of 
Bahrain.

Other than service treatment records, the Veteran's only service 
record on file associated with his active service during the 
Persian Gulf War is an Armed Forces Of The United States Report 
Of Transfer Or Discharge (DD Form 214) which shows that his 
second period of active service was from January 16, 1991, to 
March 30, 1991, during the Persian Gulf War.  See 38 C.F.R. § 3.2 
(2010).  The record of service section of that form denotes that 
the Veteran's service did not include "foreign service", and 
that he had only one month and six days of "Sea Service".  
Also, none of the decorations listed include any decorations, 
medals, badges, citations, or campaign ribbons reflecting service 
in the Southwest Asia theater of operations.  However, in the 
remarks section, the form contains notation that the Veteran was 
recalled to active duty "in support of Operation Desert 
Shield/Storm (04Feb - 09Mar Saudi Arabia)."

Based on the conflicting information indicated in the Veteran's 
statements and in the solitary service document, DD Form 214, it 
is not clear whether the Veteran has met the threshold 
requirement for service connection under 38 C.F.R. § 3.317, of 
having had active service in the Southwest Asia theater of 
operations during the Persian Gulf War.  38 C.F.R. § 3.317(d)(1).  
In particular, the pertinent DD Form 214 does not verify that the 
Veteran served in the Southwest Asia theater of operations during 
the Persian Gulf War.  Given the inconsistent reports given by 
the Veteran at different times, his assertions as to his specific 
duty station locations are found to be unclear.

To clarify this matter, the RO/AMC should request all available 
service personnel files, which should be added to the claims file 
for review with respect to this question.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall ensure that all 
notification and development action required 
by the Veterans Claims Assistance Act of 2000 
(VCAA), and implementing VA regulations is 
completed regarding the appellant's claims, 
including as subject to 38 C.F.R. § 3.317, 
and including the notification requirements 
and development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A and 5107. See 
also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

2.  The RO/AMC shall ensure that the claims 
file contains a complete copy of the 
appellant's service personnel records (in 
order to determine all locations of the 
Veteran's duty station assignments during his 
period of active service from January 16, 
1991 to March 30, 1991, during the Persian 
Gulf War).  

3.  The RO/AMC will then review the Veteran's 
claims file and ensure that the foregoing 
development actions have been conducted and 
completed in full, and that no other 
notification or development action, in 
addition to those directed above, is 
required.  If further action is required, it 
should be undertaken prior to further claims 
adjudication.

4.  The RO/AMC will then readjudicate the 
Veteran's claims.  If the benefits sought on 
appeal remain denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be allowed 
for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or matters 
the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  The purposes of this remand are to obtain 
additional information and comply with all due process 
considerations.  No inference should be drawn regarding the final 
disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


